DETAILED ACTION
This action is in response to the claims filed on December 16th, 2019. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 4, 5, 10-11, and 19 are objected to for informalities 
The drawings are objected to
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AppliCad, “Roof Wizard”, “Learning Guide”, April 14th, 2016, Document Version v8.1, accessed via the AppliCad Website in view of Apple, “Watching Folders”, 2018-06-07 as per the revision date, published as part of the Mac Automation Scripting Guide
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5, 10-11, and 19 are objected to because of the following informalities:  
Claim 4 recites in part: “populating the template based on a plurality of 'key text string' variables embedded in the template” – the quotations around “’key text string’” are are only limited to the words “key text sting” – claims 11 and 19 are objected to under a similar rationale.
Claim 5 is objected to as claim 5 capitalizes “Word” which, in capital form may be mistakenly interpreted as being limited to Microsoft’s Word – see ¶ 36 in the specification, this conveys merely that this is a word processor, and not limited to Microsoft’s Word as there is no recitation of Microsoft or the like. 
Claim 10 recites “user director” – this should recite “user directory” 
 Appropriate correction is required.


Drawings
The drawings are objected to because figures 4-5 are not clearly legible, and some of the text shown is not legible – as per 37 C.F.R. 1.84 “India ink, or its equivalent that secures solid black lines, must be used for drawings”.  The Examiner suggests: 1) submitting the drawings in black and white ink instead of the original color, 2) increasing the size on these drawings, and 3) these drawings may be better shown in a landscape orientation to more fully fit the page. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an apparatus.
	Claim 10 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.

	These claims are not entirely parallel claims, as such each shall be treated individually below. 

Claim 1, and the dependents thereof, Step 2 Analysis
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	 for automatically generating cut lists and panel layouts for ... materials ... generate a three-dimensional (3D) ... model from the at least 15one roof data file, and automatically generate cut lists and panel layouts utilizing the at least one job data file and the 3D ... model;
	and a report generator configured to generate a report of the cut lists and panel layouts. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).


Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
	A computer system...
	5a user terminal;

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, i.e. these are ”mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”, similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” AND also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
	a roof generation engine configured to automatically register the arrival of the at least one job data file to the user directory,

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;


In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
a ... generation engine configured to automatically register the arrival of the at least one job data file to the user directory
To clarify, these limitations merely selecting the location of where the data source is, i.e. selecting a particular data of the “job data file” in the “user directory”. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
	A computer system ...
	5a user terminal;

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, i.e. these are ”mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”, similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” AND also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
	a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
	a roof generation engine configured to automatically register the arrival of the at least one job data file to the user directory,

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;


In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
a ... generation engine configured to automatically register the arrival of the at least one job data file to the user directory
To clarify, these limitations merely selecting the location of where the data source is, i.e. selecting a particular data of the “job data file” in the “user directory”. 

In addition, the following limitations are also well-understood, routine, and conventional activity of generating cut lists and panel layouts for roofing materials (see MPEP § 2106.05(d)):
...roofing...
...roof...

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
See the instant specification ¶ 2 – this is automating a “manual” process 
Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 2019 – wherein the abstract teaches “This research thus presents an automated BIM-based approach to reducing also, see page 1190 ¶ 2-3 which discusses various prior art references for this
AppliCad, “Welcome to AppliCad Help”, copyright date 2018, accessed via the WayBack Machine for the archive date of August 25th, 2018 – this is a help guide for a “Roof Wizard software” wherein “The foundation of the Roof Wizard software process is based upon the creation of accurate roof geometry – that is, the roof geometry must first be correctly modelled in 3D space. It is from this model of the roof that the roof areas and quantities are extracted, plus a simulation of the laying of the roof material is done so that accurate material quantities are also extracted.”
 Jalla, US 2021/0110083 – see the abstract this is for placing “sheathing material” over a “roof” 
Morello et al., US 2009/0128558 – see the abstract, see figure 2 # 208 “generate at first software module a design wherein first software module is configured to generate design including wall portion a roof portion using minimum information consisting of length, width, total height, wall height a selectable building shape", see the accompanying description

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)) of using a watch folder:
a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
a roof generation engine configured to automatically register the arrival of the at least one job data file to the user directory

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
MPEP § 2106.05(d) – for “Electronic Recordkeeping” 
MacMost, “Automatically Moving Files With Folder Actions, Blog Posting, August 28th
Apple, “Watching Folders”, 2018-06-07 as per the revision date, published as part of the Mac Automation Scripting Guide – see ¶ 1 “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows. A watched folder might be used, for example, to watermark incoming photos, convert them to PDF, and email them to clients for review. Many companies set up script servers—dedicated robot machines that watch folders and process detected items, allowing employees to offload tedious and repetitious work in order to focus on other important tasks. In OS X, there are two primary ways to set up scripting-based watched folders: folder actions and stay open script apps.” and see ¶ 2-3 “Folder actions is a feature in OS X that lets you connect scripts to folders on your Mac. A folder action script includes one or more event handlers that run in response to certain events, such as opening, closing, or adding items to the connected folder. With folder actions, you can create automated workflows that: Notify you when new files and folders arrive in a folder Notify you when existing files and folders are removed from a folder Perform processing of newly detected files and folders Initiate any automated task when a new file or folder is detected Adjust or reset the view properties of a folder’s window when it’s opened, closed, or resized“
DepositMOre, Blog Posting “Watch Folder deposit tool”, Jan. 18th
Malandain et al., US 2007/0244867 – see ¶ 85 and figure 3 – this is a “file watcher” which detects “the presence of new content” in a “watched folder” and then proceeds “to copy the content for further processing”
Ramamurthy et al., US 2011/0219322 – see he abstract, this is a system for controlling “delivery of....files to the selected....clients” – see figure 1, which shows that in the “Prior Art” “Watch Folders” are used wherein ¶ 11 clarifies “.... When a user desires to generate a particular deliverable 110, the user drops the file 104 into the desired watch folder 108. The profile 106 is then automatically applied to the file 104 to generate/encode/transcode the deliverable 110....“
Gulamali, US 2014/0330875 – see ¶ 38 which teaches using a “watch folder” which includes “When the specified function is completed 520 on the file 610, the SAT service 500 moves the folder with the job ID in the working watch folder 622 to a completed watch folder 623 and then sends 510 a status message to the MTS service 110 including metric information relating to, for example, how long the specified command took to complete”
The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 2 is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)
Claim 3 recites an addition step in the mental process, in addition this is also considered as an insignificant extra-solution activity as an insignificant application
Claim 4 recites another step in the mental process, e.g. opening up a template/form and populating the template, e.g. a form, based on “variables”, e.g. text boxes, in the template 
Claim 5 is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) – this is merely specifying invoking a computer tool of a “Word Processor”, e.g. Microsoft Word as is well-known
Claim 6 merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) – in addition, this is also well-understood, routine, and conventional – see the rejection above which provide the evidence to demonstrate this
Claim 7 merely recites another step in the mental process
Claim 8 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). 
Claim 9 merely recites an additional step in the mental process, e.g. dimensions of the “structure” 

The claimed invention recites a mental process without significantly more.

Claim 10, and the dependents thereof, Step 2 Analysis
Step 2A – Prong 1


The mental process recited in claim 1 is:
	 perform a method for automatically 5generating cut lists and panel layouts for ...materials...
generating a three-dimensional (3D) roof model from the at least one ... data file;
	automatically generating cut lists and panel layouts from a ... generation engine;
	15automatically generating a report based on the cut lists and panel layouts;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer controls the computer to perform a method 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, i.e. these are ”mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”, similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” AND also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
	a job management service;
	storing the at least one job data file and the at least one roof data file on an active watch folder;
	10automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user director;
automatically registering the arrival of the at least one job data file to the user directory 
and automatically transferring the report to the job management service. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving at least one job data file and at least one roof data file defining the geometry of a roof from a job management service;
	storing the at least one job data file and the at least one roof data file on an active watch folder;
In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. insignificant application:
and automatically transferring the report to the job management service. 

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user director;
automatically registering the arrival of the at least one job data file to the user directory 
To clarify, these limitations merely selecting the location of where the data source is, i.e. selecting a particular data of the “job data file” in the “user directory”. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer controls the computer to perform a method 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, i.e. these are ”mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”, similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” AND also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
	a job management service;
	storing the at least one job data file and the at least one roof data file on an active watch folder;
	10automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user director;
	automatically registering the arrival of the at least one job data file to the user directory 
and automatically transferring the report to the job management service. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
roofing ...
	...roof...

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving at least one job data file and at least one roof data file defining the geometry of a roof from a job management service;
	storing the at least one job data file and the at least one roof data file on an active watch folder;
In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. insignificant application:
and automatically transferring the report to the job management service. 

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user director;
automatically registering the arrival of the at least one job data file to the user directory 
To clarify, these limitations merely selecting the location of where the data source is, i.e. selecting a particular data of the “job data file” in the “user directory”. 

In addition, the following limitations are also well-understood, routine, and conventional activity of generating cut lists and panel layouts for roofing materials (see MPEP § 2106.05(d)):
...roofing...
...roof...

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
See the instant specification ¶ 2 – this is automating a “manual” process 
Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 2019 – wherein the abstract teaches “This research thus presents an automated BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings” , see § 3 for the method used including figure 1 for a flowchart , see figure 7 for a “GUI” which depicts some results, see figures 9 and 11 for more “Outputs” of the system which show the generated roof, see figures 12-13 for more – also, see page 1190 ¶ 2-3 which discusses various prior art references for this
AppliCad, “Welcome to AppliCad Help”, copyright date 2018, accessed via the WayBack Machine for the archive date of August 25th, 2018 – this is a help guide for a “Roof Wizard software” wherein “The foundation of the Roof Wizard software process is 
 Jalla, US 2021/0110083 – see the abstract this is for placing “sheathing material” over a “roof” 
Morello et al., US 2009/0128558 – see the abstract, see figure 2 # 208 “generate at first software module a design wherein first software module is configured to generate design including wall portion a roof portion using minimum information consisting of length, width, total height, wall height a selectable building shape", see the accompanying description

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)) of “storing and retrieving information in memory”, and furthermore this is also considered “receiving or transmitting data over a network” as per the MPEP:
	and automatically transferring the report to the job management service. 

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)) of using a watch folder:
receiving at least one job data file and at least one roof data file defining the geometry of a roof from a job management service;
storing the at least one job data file and the at least one roof data file on an active watch folder;
	10automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user directory;
automatically registering the arrival of the at least one job data file to the user directory 
For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
MPEP § 2106.05(d) – for “Electronic Recordkeeping” 
MacMost, “Automatically Moving Files With Folder Actions, Blog Posting, August 28th, 2017, which teaches “You can use Automator to create a special action that acts on files added to a folder. In this example, we'll create an action that looks for new screen shot files to appear on the desktop. It will then move them to another folder. You can look at a special controller to see which folder actions are active on which folders, and disable ones you don't need at the moment” and then provides a video showing the described system
Apple, “Watching Folders”, 2018-06-07 as per the revision date, published as part of the Mac Automation Scripting Guide – see ¶ 1 “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows. A watched folder might be used, for example, to watermark incoming photos, convert them to PDF, and email them to clients for review. Many companies set up script servers—dedicated robot machines that watch folders and process detected items, allowing 
DepositMOre, Blog Posting “Watch Folder deposit tool”, Jan. 18th, 2012, ¶ 1-3: “We want to make use of this process of copy or drag-and-drop to initiate repository deposit. It works on the basis of a ‘watch folder’. Essentially this folder contains a script that monitors user actions in adding files or folders to the directory containing the watch folder. Figure 1 shows the active directory containing the watch folder, and also the script that runs when you click on the watch folder.”
Malandain et al., US 2007/0244867 – see ¶ 85 and figure 3 – this is a “file watcher” which detects “the presence of new content” in a “watched folder” and then proceeds “to copy the content for further processing”
Ramamurthy et al., US 2011/0219322 – see he abstract, this is a system for controlling “delivery of....files to the selected....clients” – see figure 1, which shows that in the “Prior Art” “Watch Folders” are used wherein ¶ 11 clarifies “.... When a user desires to generate a particular 
Gulamali, US 2014/0330875 – see ¶ 38 which teaches using a “watch folder” which includes “When the specified function is completed 520 on the file 610, the SAT service 500 moves the folder with the job ID in the working watch folder 622 to a completed watch folder 623 and then sends 510 a status message to the MTS service 110 including metric information relating to, for example, how long the specified command took to complete”
The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 11 recites another step in the mental process, e.g. opening up a template/form and populating the template, e.g. a form, based on “variables”, e.g. text boxes, in the template 
Claim 12 merely recites another step in the mental process  in addition this is also considered as an insignificant extra-solution activity as an insignificant application
Claim 13 merely recites another step in the mental process
Claim 14 merely recites another step in the mental process
Claim 15 merely recites another step in the mental process

The claimed invention recites a mental process without significantly more.

Claim 16, and the dependents thereof, Step 2 Analysis
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	17Atty. Docket: 42385.50004 Customer #78340 a ... generation engine configured to automatically generate a three-dimensional (3D) ... model from at least one ... data file;
	and a report generator configured to generate a report comprising cut lists and panel layouts generated by the ... generation engine. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system comprising:
	at least one user terminal configured to ... in a local memory;
	a server-side software-defined storage media file system ...

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, i.e. these are “mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”, similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” AND also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
	...execute a job management service;...
...a least one active 20watch folder;...
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

A system comprising:
	at least one user terminal configured to ... in a local memory;
	a server-side software-defined storage media file system ...

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, i.e. these are “mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process”, similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” AND also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
	...execute a job management service;...
...a least one active 20watch folder;...
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;


	...roofing ...
	...roof...

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;

In addition, the following limitations are also well-understood, routine, and conventional activity of generating cut lists and panel layouts for roofing materials (see MPEP § 2106.05(d)):
...roofing...
...roof...

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
See the instant specification ¶ 2 – this is automating a “manual” process 
Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 2019 – wherein the abstract teaches “This research thus presents an automated BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings” , see § 3 for the method used including figure 1 for a flowchart , see figure 7 for a “GUI” which depicts some results, see figures 9 and 11 for more “Outputs” of the system which show the generated roof, see figures 12-13 for more – also, see page 1190 ¶ 2-3 which discusses various prior art references for this
AppliCad, “Welcome to AppliCad Help”, copyright date 2018, accessed via the WayBack Machine for the archive date of August 25th, 2018 – this is a help guide for a “Roof Wizard software” wherein “The foundation of the Roof Wizard software process is based upon the creation of accurate roof geometry – that is, the roof geometry must first be correctly modelled in 3D space. It is from this model of the roof that the roof areas and quantities are extracted, plus a simulation of the laying of the roof material is done so that accurate material quantities are also extracted.”
 Jalla, US 2021/0110083 – see the abstract this is for placing “sheathing material” over a “roof” 
Morello et al., US 2009/0128558 – see the abstract, see figure 2 # 208 “generate at first software module a design wherein first software module is configured to generate design including wall portion a roof portion using minimum information consisting of length, width, total height, wall height a selectable building shape", see the accompanying description

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)) of “receiving or transmitting data over a network” as per the MPEP:
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)) of using a watch folder:
at least one active 20watch folder;	
For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section which demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
MPEP § 2106.05(d) – for “Electronic Recordkeeping” 
MacMost, “Automatically Moving Files With Folder Actions, Blog Posting, August 28th
Apple, “Watching Folders”, 2018-06-07 as per the revision date, published as part of the Mac Automation Scripting Guide – see ¶ 1 “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows. A watched folder might be used, for example, to watermark incoming photos, convert them to PDF, and email them to clients for review. Many companies set up script servers—dedicated robot machines that watch folders and process detected items, allowing employees to offload tedious and repetitious work in order to focus on other important tasks. In OS X, there are two primary ways to set up scripting-based watched folders: folder actions and stay open script apps.” and see ¶ 2-3 “Folder actions is a feature in OS X that lets you connect scripts to folders on your Mac. A folder action script includes one or more event handlers that run in response to certain events, such as opening, closing, or adding items to the connected folder. With folder actions, you can create automated workflows that: Notify you when new files and folders arrive in a folder Notify you when existing files and folders are removed from a folder Perform processing of newly detected files and folders Initiate any automated task when a new file or folder is detected Adjust or reset the view properties of a folder’s window when it’s opened, closed, or resized“
DepositMOre, Blog Posting “Watch Folder deposit tool”, Jan. 18th
Malandain et al., US 2007/0244867 – see ¶ 85 and figure 3 – this is a “file watcher” which detects “the presence of new content” in a “watched folder” and then proceeds “to copy the content for further processing”
Ramamurthy et al., US 2011/0219322 – see he abstract, this is a system for controlling “delivery of....files to the selected....clients” – see figure 1, which shows that in the “Prior Art” “Watch Folders” are used wherein ¶ 11 clarifies “.... When a user desires to generate a particular deliverable 110, the user drops the file 104 into the desired watch folder 108. The profile 106 is then automatically applied to the file 104 to generate/encode/transcode the deliverable 110....“
Gulamali, US 2014/0330875 – see ¶ 38 which teaches using a “watch folder” which includes “When the specified function is completed 520 on the file 610, the SAT service 500 moves the folder with the job ID in the working watch folder 622 to a completed watch folder 623 and then sends 510 a status message to the MTS service 110 including metric information relating to, for example, how long the specified command took to complete”
The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 17 recites another step in the mental process, in addition this is also considered as an insignificant extra-solution activity of an insignificant application, and in addition this is also considered a well-understood, routine, and conventional activity, e.g. “Electronic Recordkeeping” as per the MPEP § 2106.05(d)
Claim 18 merely recites another step in the mental process  in addition this is also considered as an insignificant extra-solution activity as an insignificant application
Claim 19 recites another step in the mental process, e.g. opening up a template/form and populating the template, e.g. a form, based on “variables”, e.g. text boxes, in the template
Claim 20 merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) – in addition, this is also well-understood, routine, and conventional – see the rejection above which provide the evidence to demonstrate this, in addition this is also considered insignificant extra-solution activity, i.e. an insignificant application

The claimed invention recites a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AppliCad, “Roof Wizard”, “Learning Guide”, April 14th, 2016, Document Version v8.1, accessed via the AppliCad Website in view of Apple, “Watching Folders”, 2018-06-07 as per the revision date, published as part of the Mac Automation Scripting Guide

The Examiner also notes the pertinent prior art cited below in the conclusions includes a number of YouTube Videos on this tool, e.g. one video on using “Word templates” for report generation with numerous examples and a detailed guide on how to use it, and another one which contains a figure substantially similar to figure 5 in the instant specification, and another one on calling the files “job files” and detailing how to import from PDF or other similar documents into RoofWizard, etc. 
 The instant specification conveys the use of “Roof Wizard” from AppliCad – specifically, see ¶ 23 the job data file is “an RXF data file” which is the file type used by AppliCad and described on Applicad’s website as “AppliCad proprietary Roof eXchange Format files” – see the help webpage for AppliCad for the “File Menu” – this is cited in the penitent prior art section below. 

Regarding Claim 1
AppliCad teaches:
A computer system for automatically generating cut lists and panel layouts for roofing materials comprising: (AppliCad, see § 1 on page 11 – this is a user guide for a “software package for roof design and estimation called Roof Wizard,” wherein “The Roof Wizard software is integrated with a full function 3D CAD (Computer Aided Design) modelling system and takes advantage of the powerful 3D capabilities. The Roof Wizard software provides estimators with a complete suite of tools for roofing design, estimating, waste optimisation and presentation. The basic principle of Roof Wizard is based upon a simple overview of the design process using the information you get with a request for quotation whether an Architect’s PDF, a hand drawn sketch or an aerial image – Roof Wizard works the way you do.” wherein “Roof Wizard takes the chore out of roof design and estimating. The estimator gains immediate benefits in producing accurate roof geometry and has the tools to check that the model is correct so that precise quotations for a wide range of roof designs and material systems may be output automatically. A complete set of detailed forms is produced so that everyone involved in the process has a record of the proposed transaction for both labour and materials.” – then see page 111 for a “Supply and Install Quote” wherein “The Supply+Install option will give us a breakdown of all material quantities and pricing for the particular job including any labour component”, see page 132 for more clarification on this, see page 256 for an example of a “Flashing Cutting List Summary”, see page 83 for “It is here, you generate the sheet cutting list.” and describes the “process” of doing so including the note “Each method of determining the cut list and sheet placement has advantages and disadvantages, especially as regards waste optimization. The preferred method for your situation will be determined by the style of sheet, the experience of your estimator and the skills of your installers.” and see the remaining pages this is a system that automatically generating “cutting lists” and sheathing panel “placement”/”layouts” (page 86) – also, § 1 teaches “You may also get many tips from watching the many video clips on our YouTube channel. Simply search ‘AppliCad’ on YouTube.”)

    PNG
    media_image1.png
    492
    934
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    820
    751
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    753
    554
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    598
    928
    media_image4.png
    Greyscale

	5a user terminal (AppliCad, as cited above and below is a computer-implemented “software package” which includes a user terminal [e.g., the computer, the display, etc.];
	a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;(AppliCad, see page 147 – “When you have finished and are happy with the roof, you can save the job File/Save As”, see page 18 for the “Save Your Job” – the screen shot is reproduced above, i.e. this is a “database” which stores the “job” data files including the roof data file and the job data file- this GUI as shown is an example of a job management service, i.e. “Select Database and Model To Write” as per the title of the GUI, and page 19 clarifies “Type in your project or customer name in space under File Name and the job name in the space under Model Name , then select [OK].”)

    PNG
    media_image5.png
    741
    995
    media_image5.png
    Greyscale

	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file (AppliCad, see page 147 – “When you have finished and are happy with the roof, you can save the job File/Save As”, see page 18 for the “Save Your Job” – the screen shot is reproduced above, i.e. this is a “database” which stores the “job” data files including the roof data file and the job data file and page 19 clarifies “Type in your project or customer name in space under File Name and the job name in the space under Model Name , then select [OK].”)
the at least one job data file to a user directory; (AppliCad, see page 18 – the file is saved to the “AppliCad_User” “Directories” as per the screen capture) 
 generate a three-dimensional (3D) roof model from the at least 15one roof data file, and automatically generate cut lists and panel layouts utilizing the at least one job data file and the 3D roof model; (AppliCad, as cited above shows this – it shows example “cutting lists” and panel “layouts” – see the citations above for the preamble including the screenshots reproduced herein - - the “Save Your Job” section shows the 3D roof model that is generated, see page 92 for another screen capture of the panel layouts with the cutting plans, see page 133 “The foundation of the AppliCad Roof Wizard software is based upon the creation of accurate roof geometry – i.e. the roof geometry must first be correctly modelled in 3D space. It is from this 3D definition of the roof that the roof areas and quantities are extracted”, see the other remaining portions of the “Learning Guide” for more details which goes through the step-by-step process of a using this tool for a “typical job” – page 133 provides an overview of the portions )

    PNG
    media_image6.png
    810
    829
    media_image6.png
    Greyscale

	and a report generator configured to generate a report of the cut lists and panel layouts.  (AppliCad, page 133 “After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports” – also see above, this includes the cut lists and panel layouts – see page 215 for additional clarification including “This list is also used to create a cutting details report that matches the panel layout 

AppliCad does not explicitly teach:
...in an active watch folder;
	10an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move ...
a roof generation engine configured to automatically register the arrival of the at least one job data file to the ... directory,

Apple teaches: 
...in an active watch folder; (Apple, see ¶ 1 “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows. A watched folder might be used, for example, to watermark incoming photos, convert them to PDF, and email them to clients for review. Many companies set up script servers—dedicated robot machines that watch folders and process detected items, allowing employees to offload tedious and repetitious work in order to focus on other important tasks. In OS X, there are two primary ways to set up scripting-based watched folders: folder actions and stay open script apps.” and see ¶ 2-3 “Folder actions is a feature in OS X that lets you connect scripts to folders on your Mac. A folder action script includes one or more event handlers that run in response to certain events, such as opening, closing, or adding items to the connected folder. With folder actions, you can create automated workflows that: Notify in other words this sets a folder as an active “watched folder” wherein the “watched folder” are to “take action on incoming items”)
	10an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move ... (Apple, as cited above teaches an active watch folder which registers “incoming items....that enables the creation of fully unattended workflows” – such as “Perform processing of newly detected files and folders...Initiate any automated task when a new file or folder is detected” – see the bullet points, wherein the section “Watching folders using an idle loop...” further clarifies “Although folder actions provide efficient folder watching capabilities, some scripters prefer to implement customized folder watching workflows that provide more control over the folder watching process. This is typically done by creating a stay-open script with an idle handler that checks a folder at regular intervals for new items to process.” and provides an “AppleScript” to do so wherein the script includes “Move the current file to the output folder so it doesn't get processed again”, in other words this script as shown is an example of the present claim, wherein it would have been obvious to set the “output folder” to the “user” directory as cited above from AppliCad for a “fully unattended workflow”)
a roof generation engine configured to automatically register the arrival of the at least one job data file to the ... directory, . (Apple, as cited above teaches an active watch folder in other words this script as shown is an example of the present claim, wherein it would have been obvious to set the “output folder” to the “user” directory as cited above from AppliCad for a “fully unattended workflow”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AppliCad on a system for generating roofing models and reports and the like with the teachings from Apple on “Watching Folders” and performing “action on incoming items”. The motivation to combine would have been that “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows...Many companies set up script servers—dedicated robot machines that watch folders and process 
	In addition, the KSR rationale of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results” applies as 1) see above for a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; i.e. using the AppleScript with a small modification of setting the location of the output folder, 2) see above, each element merely performs the same function as it does separately [i.e., the AppliCad software works as designed, and the AppleScript works to create an “automated workflow” by moving the file, and 3) this would have been predictable – both are already existing, and Apple even provides an example script to be able to easily end up with a predictable combination.

Regarding Claim 2
AppliCad teaches:
	The computer system of claim 1, wherein the user terminal comprises memory and the user 20terminal is configured to store and execute the job management service in the memory. (AppliCad, see the figure on page 18, and see the citations above which clarify this figure – the user terminal stores and executes the “database” [job management server] in memory)

Regarding Claim 3
AppliCad teaches:
The computer system of claim 1, wherein the job management service is configured to perform a verification of the at least one roof data file for a three-dimensional (3D) structure and generate a notification to the user terminal. (AppliCad, page 96 – “Select Verify from the Insulation menu if you wish to check what type of insulation has been applied.”, page 153 “It is useful to verify what the verandah may look like before inserting it - click Preview and you will see the verandah displayed on the screen. If you need to refine any measurements, make the change and preview again. Things to check in the preview are the start and end preparation, as selecting the correct treatment ensures that the right material will be applied when you get to that stage. If they are not correct, change the setting and select preview again.”, page 221: ‘Having finished defining the various roof cover materials, it would be useful to Save the job at this point. From the pulldown menu select File Save, and type in the project or customer name and add the job name, then select [OK]. Ensure that Preview is checked so that the preview picture is displayed next time you go looking for this job.”, page 229: “The data files must be checked and modified to suit the materials and costs etc. that are used by your company. They must also be maintained as prices may change from time to time. Editing these files is dealt with in a later section of the manual. There are two types of labour pricing files for each roof category of tile or metal – Metal pay or Metal Rates (Tile pay or Tile Rates).” – these are all various examples of this present claim’s verification step and the notification to the user)

5Regarding Claim 4
AppliCad teaches:
The computer system of claim 1, wherein the report generator automatically generates a report by opening a template and populating the template based on a plurality of 'key text string' variables embedded in the template. (AppliCad, page 113: “The standard template is used unless you have modified or created your own templates. Refer to that section later in this manual for details about how you create and edit report or drawing templates.” and see the figure which shows a list of “Available Printing Templates” and further clarifies “At this point the software will retrieve the drawing of the roof and insert the relevant information in accordance with the information set up in Job Info e.g. site address etc. and any other information that you may have specified to appear on the report or drawing by way of key text strings. This process will be visible on the screen.”

Regarding Claim 5
AppliCad teaches:
	The computer system of claim 4, wherein the template comprises a Word Processor template 10file. (AppliCad, page 242: “Notice you can export this information to a .csv format asci file so that the information may be used in an external third party program such as Microsoft Excel.”, also see page 145 “Notice also that you can export this information to a .csv (Comma Separated Values) format asci text file using the Export CSV as well as an XLS file format button, so that this basic roof geometry information may be used in other systems that may be using in your business with Microsoft Excel.” and then see page 9 –“Word” is one of the example “third party programs” – in other words, 1) Excel templates may be used – this is an example of a word processing program, and 2) it would have been obvious to export to Microsoft “Word” as the pertinent prior art cited below includes a “video clips on our YouTube” (page 11 of the user guide) which shows that in 2013 “Using Word Templates for Output” [title of video] was one of the methods already part of the system, i.e. this feature is part of the “AppliCad” Roof Wizard)  

Regarding Claim 6
AppliCad, as taken in combination with Apple above, teaches:
	The computer system of claim 1, wherein the operations module service is configured to automatically move a generated report to the active watch folder, and wherein the job management service is configured to register the arrival of the generated report in the active 15watch folder and generate a notification to the user terminal to retrieve the generated report. (AppliCad, as cited above teaches that generated reports are created wherein AppliCad, page 257 “The complete set of job pricing information is then saved into the model database and writes the name of the quote to a file saved in the \User folder called QuoteRegister.csv so that the job may be recalled by quote number from the File menu.” , e.g. page 105 for the “Reporting/Costing Command”, and see the figures above – taken in view with Apple it would have been obvious as part of the “fully unattended workflows” (Apple, ¶ 1) with the “watched folders” function to move the generated reports back to the input folder/directory and then “Notify you when new files and folders arrive in a folder” (Apple, bullet point 1))

Regarding Claim 7
AppliCad teaches:
The computer system of claim 1, wherein the job data file comprises a material definition and the roof generation engine applies the material definition to generate a representation of materials on the 3D roof model and calculate a quantity of the material definition. (AppliCad, as cited above, also see page 110 for another example “Quote” wherein the “Description” includes the materials used to generate the 3D roof model and shows the “Qty”, i.e. quantity as part of the quote, see page 223 and the tables therein which provides an example “Exercise” of adding new “material descriptions” for use and provides a table of the materials, and see the above reproduced figures from page 214 which shows the panel layout with various materials used, and see page 216 “A further option with the Gen-Panels Method, is to select Linear Nesting, at the bottom of the Estimate menu. This method has been devised to reduce waste on a complex hip and valley roof and to create a material parts list that may be sent directly to the roll forming machine. It was developed for a machine that will also pre-cut the sheets to the required angle for that roof shape. It will also tally the sheets.
This method is an advanced development of Gen-Panels where the software takes each sheet and compares it with every other sheet on the roof to see if their ends can match up. It takes account of the seam side and produces a new cut list where one cut yields two sheets thus optimizing the sheet lengths giving the absolute minimum wastage. An output file is also produced, called a Piece Coordinate File (PCF) which may be used to program a sheet angle cut machine to pre-cut all the roof sheets.”)

    PNG
    media_image7.png
    619
    990
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    532
    971
    media_image8.png
    Greyscale


Regarding Claim 8

	The computer system of claim 7, wherein the material definition comprises formed sheet metal. (AppliCad, page 79 teaches a command for “metal Roofing” and see the figure for the “Select Roof Material” on this page that shows the various types of formed sheet metal that are used in this example)
    PNG
    media_image9.png
    718
    680
    media_image9.png
    Greyscale


Regarding Claim 9
AppliCad teaches:
	The computer system of claim 1, wherein the at the least one roof data file comprises a plurality of vectors defining a three-dimensional (3D) structure. (AppliCad, page 114 – “We will use Track-Walls to input a wall outline as this will be the most usual method of outline definition. Imagine we have received a job to cost via the fax. The drawing is fully dimensioned.
Select Track-Walls . A horizontal and vertical line will appear on the screen forming a cross. The intersection of these two lines is the point used for plotting or locating various points. At the bottom of the screen in the prompt area, it will ask you to Locate start point. This works in the same way as when using our roofing software”, e.g. see page 119 for a 2D and 3D view wherein this comprises vectors that define it [i.e. the vectors that form the 3D coordinates and placement of the walls on those coordinates], see page 122 for another example, see page 125 for an example input to the file for an “opening”, e.g. a “door” which shows the door is defined by elements a vector comprising “Width” and “height” along with “Distance Along Wall”)

Regarding Claim 10.
AppliCad teaches:
	A non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer controls the computer to perform a method for automatically 5generating cut lists and panel layouts for roofing materials, the method comprising:(AppliCad, see § 1 on page 11 – this is a user guide for a “software package for roof this is a system that automatically generating “cutting lists” and sheathing panel “placement”/”layouts” (page 86) – also, § 1 teaches “You may also get many tips from watching the many video clips on our YouTube channel. Simply search ‘AppliCad’ on YouTube.”)
	receiving at least one job data file and at least one roof data file defining the geometry of a roof from a job management service; (AppliCad, see page 147 – “When you have finished and are happy with the roof, you can save the job File/Save As”, see page 18 for the “Save Your Job” – the screen shot is reproduced above, i.e. this is a “database” which stores the “job” data files including the roof data file and the job data file- this GUI as shown is an example of a job management service, i.e. “Select Database and Model To Write” as per the title of the GUI, and page 19 clarifies “Type in your project or customer name in space under File Name and the job name in the space under Model Name , then select [OK].”)
	storing the at least one job data file and the at least one roof data file (AppliCad, see page 147 – “When you have finished and are happy with the roof, you can save the job File/Save As”, see page 18 for the “Save Your Job” – the screen shot is reproduced above, i.e. this is a “database” which stores the “job” data files including the roof data file and the job data file and page 19 clarifies “Type in your project or customer name in space under File Name and the job name in the space under Model Name , then select [OK].”)
 a user director;(AppliCad, see page 18 – the file is saved to the “AppliCad_User” “Directories” as per the screen capture) 
	and generating a three-dimensional (3D) roof model from the at least one roof data file; automatically generating cut lists and panel layouts from a roof generation engine;(AppliCad, as cited above shows this – it shows example “cutting lists” and panel “layouts” – see the citations above for the preamble including the screenshots reproduced herein - - the “Save Your Job” 
	15automatically generating a report based on the cut lists and panel layouts;(AppliCad, page 133 “After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports” – also see above, this includes the cut lists and panel layouts – see page 215 for additional clarification including “This list is also used to create a cutting details report that matches the panel layout drawing. These are standard report options.”, see page 229 which describes the “The Reporting/Costing Command” )
	and automatically transferring the report to the job management service (AppliCad, page 257 “The complete set of job pricing information is then saved into the model database and writes the name of the quote to a file saved in the \User folder called QuoteRegister.csv so that the job may be recalled by quote number from the File menu.” )


AppliCad does not explicitly teach:
...on an active watch folder;
10automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to
automatically registering the arrival of the at least one job data file to the user directory 
	and automatically transferring the report to the job management service. 

Apple teaches: 
...on an active watch folder;(Apple, see ¶ 1 “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows. A watched folder might be used, for example, to watermark incoming photos, convert them to PDF, and email them to clients for review. Many companies set up script servers—dedicated robot machines that watch folders and process detected items, allowing employees to offload tedious and repetitious work in order to focus on other important tasks. In OS X, there are two primary ways to set up scripting-based watched folders: folder actions and stay open script apps.” and see ¶ 2-3 “Folder actions is a feature in OS X that lets you connect scripts to folders on your Mac. A folder action script includes one or more event handlers that run in response to certain events, such as opening, closing, or adding items to the connected folder. With folder actions, you can create automated workflows that: Notify you when new files and folders arrive in a folder Notify you when existing files and folders are removed from a folder Perform processing of newly detected files and folders Initiate any automated task when a new file or folder is detected Adjust or reset the view properties of a folder’s window when it’s opened, closed, or resized“ – in other words this sets a folder as an active “watched folder” wherein the “watched folder” are to “take action on incoming items”)
	10automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to(Apple, as cited above teaches an active watch folder which registers “incoming items....that enables the creation of fully unattended workflows” – such as “Perform processing of newly detected files and folders...Initiate any automated task when a new file or folder is detected” – see the bullet points, wherein the section “Watching folders using an idle loop...” further clarifies “Although folder actions provide efficient folder watching capabilities, some scripters prefer to implement customized folder watching workflows that provide more control over the folder watching process. This is typically done by creating a stay-open script with an idle handler that checks a folder at regular intervals for new items to process.” and provides an “AppleScript” to do so wherein the script includes “Move the current file to the output folder so it doesn't get processed again”, in other words this script as shown is an example of the present claim, wherein it would have been obvious to set the “output folder” to the “user” directory as cited above from AppliCad for a “fully unattended workflow”)
automatically registering the arrival of the at least one job data file to the user directory (Apple, as cited above teaches an active watch folder which registers “incoming items....that enables the creation of fully unattended workflows” – such as “Perform processing of newly detected files and folders...Initiate any automated task when a new file or folder is detected” – see the bullet points, wherein the section “Watching folders using an idle loop...” further clarifies “Although folder actions provide efficient folder watching capabilities, some scripters in other words this script as shown is an example of the present claim, wherein it would have been obvious to set the “output folder” to the “user” directory as cited above from AppliCad for a “fully unattended workflow”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AppliCad on a system for generating roofing models and reports and the like with the teachings from Apple on “Watching Folders” and performing “action on incoming items”. The motivation to combine would have been that “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows...Many companies set up script servers—dedicated robot machines that watch folders and process detected items, allowing employees to offload tedious and repetitious work in order to focus on other important tasks.”
	In addition, the KSR rationale of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results” applies as 1) see above for a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; i.e. using the AppleScript with a 

Regarding Claim 11.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 10, wherein automatically generating a report based on the cut lists and panel layouts, comprises opening a template and 20populating the template based on a plurality of 'key text string' variables embedded in the template. (AppliCad, page 113: “The standard template is used unless you have modified or created your own templates. Refer to that section later in this manual for details about how you create and edit report or drawing templates.” and see the figure which shows a list of “Available Printing Templates” and further clarifies “At this point the software will retrieve the drawing of the roof and insert the relevant information in accordance with the information set up in Job Info e.g. site address etc. and any other information that you may have specified to appear on the report or drawing by way of key text strings. This process will be visible on the screen.)

Regarding Claim 12.
AppliCad teaches:
The non-transitory computer-readable storage device of claim 10, wherein receiving at least one job data file and at least one roof data file defining the geometry of a roof from a job management service, comprises verifying that the at least one roof data file comprises a three- dimensional (3D) structure. (AppliCad, page 221:  page 221: ‘Having finished defining the various roof cover materials, it would be useful to Save the job at this point. From the pulldown menu select File Save, and type in the project or customer name and add the job name, then select [OK]. Ensure that Preview is checked so that the preview picture is displayed next time you go looking for this job.”, page 229: “The data files must be checked and modified to suit the materials and costs etc. that are used by your company. They must also be maintained as prices may change from time to time. Editing these files is dealt with in a later section of the manual. There are two types of labour pricing files for each roof category of tile or metal – Metal pay or Metal Rates (Tile pay or Tile Rates).”, i.e. these are both examples of verifying the file comprises a 3D structure by the “Preview” [it would have been obvious to use this feature when opening a file/receiving a file] and 2) by checking the “data files” for modifications to the file, i.e. a previous file is opened, “checked” [verified] including for the 3D structure, and then “modified” for the user’s “company”)

Regarding Claim 13.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 10, wherein automatically generating cut lists and panel layouts from a roof generation engine, comprises generating a representation of materials on the 3D roof model and calculating a quantity of the material. (AppliCad, as cited above, also see page 110 for another example “Quote” wherein the “Description” includes the materials used to generate the 3D roof model and shows the “Qty”, i.e. quantity as part of the quote, see page 223 and the tables therein which provides an example “Exercise” of adding new “material descriptions” for use and provides a table of the materials, and see the above reproduced figures from page 214 which shows the panel layout with various materials used, and see page 216 “A further option with the Gen-Panels Method, is to select Linear Nesting, at the bottom of the Estimate menu. This method has been devised to reduce waste on a complex hip and valley roof and to create a material parts list that may be sent directly to the roll forming machine. It was developed for a machine that will also pre-cut the sheets to the required angle for that roof shape. It will also tally the sheets. This method is an advanced development of Gen-Panels where the software takes each sheet and compares it with every other sheet on the roof to see if their ends can match up. It takes account of the seam side and produces a new cut list where one cut yields two sheets thus optimizing the sheet lengths giving the absolute minimum wastage. An output file is also produced, called a Piece Coordinate File (PCF) which may be used to program a sheet angle cut machine to pre-cut all the roof sheets.”)
10
Regarding Claim 14.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 11, the method further comprising, generating accessory lists from a roof generation engine. (AppliCad, § 1 ¶ 4 “The purpose of this document is to provide an over-view of the Roof Wizard functions for in other words the system includes generating an “accessories list”, e.g. page 78’s screenshot, see page 190 “Note that the Accessories as previously defined for each flashing category will be listed below the trim list.” and further includes reporting the list to the user, i.e. this is “below the trim list” presented to the user)

    PNG
    media_image10.png
    632
    993
    media_image10.png
    Greyscale

Regarding Claim 15.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 14, the method further comprising, generating a report based on the accessory list. (AppliCad, § 1 ¶ 4 “The purpose of this document is to provide an over-view of the Roof Wizard functions for estimating roofing, cladding, trim, accessories, insulation and underlay.”, page 13 “After the roof geometry has been created, the roof cover material must be selected*.This is done by selecting the material to be used from a list of user defined materials be it tile, shingle slate or metal. The program automatically accounts for other associated and required fixtures, fittings and accessories. You may also select the type of flashings you want to use.”, page 62 “You can define the estimation method for each flashing in the Set-Up > Flashings menu (refer to the Reference Manual or in other words the system includes generating an “accessories list”, e.g. page 78’s screenshot, see page 190 “Note that the Accessories as previously defined for each flashing category will be listed below the trim list.” and further includes reporting the list to the user, i.e. this is “below the trim list” presented to the user)

Regarding Claim 16.
AppliCad teaches:
	A system comprising: AppliCad, see § 1 on page 11 – this is a user guide for a “software package for roof design and estimation called Roof Wizard,” wherein “The Roof Wizard software is integrated with a full function 3D CAD (Computer Aided Design) modelling system and takes advantage of the powerful 3D capabilities. The Roof Wizard software provides estimators with a complete suite of tools for roofing design, estimating, waste optimisation and presentation. The basic principle of Roof Wizard is based upon a simple overview of the design process using the information you get with a request for quotation whether an Architect’s PDF, a hand drawn sketch or an aerial image – Roof Wizard works the way you do.” wherein “Roof Wizard takes the chore out of roof design and estimating. The estimator gains immediate benefits in producing accurate roof geometry and has the tools to check that the model is this is a system that automatically generating “cutting lists” and sheathing panel “placement”/”layouts” (page 86) – also, § 1 teaches “You may also get many tips from watching the many video clips on our YouTube channel. Simply search ‘AppliCad’ on YouTube.”)
	at least one user terminal configured to execute a job management service in a local memory;(AppliCad, as cited above and below is a computer-implemented “software package” which includes a user terminal [e.g., the computer, the display, etc.] and see AppliCad, see page 147 – “When you have finished and are happy with the roof, you can save the job File/Save As”, see page 18 for the “Save Your Job” – the screen shot is reproduced above, i.e. this is a “database” which stores the “job” data files including the roof data file and the job data file- this GUI as shown is an example of a job management service, i.e. “Select Database and Model ;
	17Atty. Docket: 42385.50004 Customer #78340 a roof generation engine configured to automatically generate a three-dimensional (3D) roof model from at least one roof data file;(AppliCad, as cited above shows this – it shows example “cutting lists” and panel “layouts” – see the citations above for the preamble including the screenshots reproduced herein - - the “Save Your Job” section shows the 3D roof model that is generated, see page 92 for another screen capture of the panel layouts with the cutting plans, see page 133 “The foundation of the AppliCad Roof Wizard software is based upon the creation of accurate roof geometry – i.e. the roof geometry must first be correctly modelled in 3D space. It is from this 3D definition of the roof that the roof areas and quantities are extracted”, see the other remaining portions of the “Learning Guide” for more details which goes through the step-by-step process, e.g. see the 3D preview of the data file from page 18

    PNG
    media_image5.png
    741
    995
    media_image5.png
    Greyscale

	and a report generator configured to generate a report comprising cut lists and panel layouts generated by the roof generation engine. (AppliCad, as cited above shows this – it shows example “cutting lists” and panel “layouts” – see the citations above for the preamble including the screenshots reproduced herein - - the “Save Your Job” section shows the 3D roof model that is generated, see page 92 for another screen capture of the panel layouts with the cutting plans, see page 133 “The foundation of the AppliCad Roof Wizard software is based upon the creation of accurate roof geometry – i.e. the roof geometry must first be correctly modelled in 3D space. It is from this 3D definition of the roof that the roof areas and quantities are extracted”, see the other remaining portions of the “Learning Guide” for more details which goes through the step-by-step process of a using this tool for a “typical job” – page 133 reports” – also see above, this includes the cut lists and panel layouts – see page 215 for additional clarification including “This list is also used to create a cutting details report that matches the panel layout drawing. These are standard report options.”, see page 229 which describes the “The Reporting/Costing Command”  )

AppliCad does not explicitly teach:
	a server-side software-defined storage media file system comprising at least one active 20watch folder;
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;

Apple teaches: 
	a server-side software-defined storage media file system comprising at least one active 20watch folder; (Apple, see ¶ 1 “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows. A watched folder might be used, for example, to watermark incoming photos, convert them to PDF, and email them to clients for review. Many companies set up script servers—dedicated robot machines that watch folders and process detected items, allowing employees to offload tedious and repetitious work in order to focus on other important tasks. In OS X, there are two primary ways to set up scripting-based watched folders: folder actions in other words this sets a folder as an active “watched folder” wherein the “watched folder” are to “take action on incoming items”, and Apple also includes that there are “servers” to perform these operations in some embodiments)
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;(Apple, as cited above teaches an active watch folder which registers “incoming items....that enables the creation of fully unattended workflows” – such as “Perform processing of newly detected files and folders...Initiate any automated task when a new file or folder is detected” – see the bullet points, wherein the section “Watching folders using an idle loop...” further clarifies “Although folder actions provide efficient folder watching capabilities, some scripters prefer to implement customized folder watching workflows that provide more control over the folder watching process. This is typically done by creating a stay-open script with an idle handler that checks a folder at regular intervals for new items to process.” and provides an “AppleScript” to do so wherein the script includes “Move the current file to the output folder so it doesn't get in other words this script as shown is an example of the present claim, wherein it would have been obvious to set the “output folder” to the “user” directory as cited above from AppliCad for a “fully unattended workflow”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AppliCad on a system for generating roofing models and reports and the like with the teachings from Apple on “Watching Folders” and performing “action on incoming items”. The motivation to combine would have been that “The ability to watch folders and take action on incoming items is a powerful automation technique that enables the creation of fully unattended workflows...Many companies set up script servers—dedicated robot machines that watch folders and process detected items, allowing employees to offload tedious and repetitious work in order to focus on other important tasks.”
	In addition, the KSR rationale of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results” applies as 1) see above for a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; i.e. using the AppleScript with a small modification of setting the location of the output folder, 2) see above, each element merely performs the same function as it does separately [i.e., the AppliCad software works as designed, and the AppleScript works to create an “automated workflow” by moving the file, 

Regarding Claim 17.
AppliCad teaches:
	The system of claim 16, further comprising a payment system. (AppliCad, page 199: “This essentially completes the selection and application of tiles to the roof and now you go to the costing command to fully quote the job.”, see page 234 – “Finishing and Saving Proposal
Once you are happy with all of the values, and you’ve given yourself a hefty profit, the next step is to save the particular quote under an easily recognizable name, as our client may want us to quote on more than one profile for the same job. Select Save. The dialogue box at right will appear. Type in the desired quote name and select [OK]. Use this to keep track of the proposal. You might be asked to prepare an alternate proposal for different materials or different finish.
The Supply-Only Quote dialog box will now reappear. The Quote name appears in the title bar at the top of the dialog box...”To print out this particular quote, select Print and the customer quotation and all of the details in the Supply-Only Quote table will be automatically printed” wherein, as per page 252 “You define your labour rate for applying the walls within Set-Up > Set up Pay Rates > Wall cladding pay rates” and see page 257 “The labour component is taken from the Cladding-Pay button (refer above), located in the Costing menu. Here you set a labour rate for each of the different features of the wall. You can modify the results by clicking on Labour Sub-Total and then hitting the Re-Calc button.” and see the other portions related to this –i.e. this includes payment system as it generates “quotes” based on “pay” information, 

Regarding Claim 18.
AppliCad teaches:
	The system of claim 16, wherein the job management service is configured to perform a verification of the at least one roof data file for a three-dimensional (3D) structure.  (AppliCad, page 96 – “Select Verify from the Insulation menu if you wish to check what type of insulation has been applied.”, page 153 “It is useful to verify what the verandah may look like before inserting it - click Preview and you will see the verandah displayed on the screen. If you need to refine any measurements, make the change and preview again. Things to check in the preview are the start and end preparation, as selecting the correct treatment ensures that the right material will be applied when you get to that stage. If they are not correct, change the setting and select preview again.”, page 221: ‘Having finished defining the various roof cover materials, it would be useful to Save the job at this point. From the pulldown menu select File Save, and type in the project or customer name and add the job name, then select [OK]. Ensure that Preview is checked so that the preview picture is displayed next time you go looking for this job.”, page 229: “The data files must be checked and modified to suit the materials and costs etc. that are used by your company. They must also be maintained as prices may change from time to time. Editing these files is dealt with in a later section of the manual. There are two types of labour pricing files for each roof category of tile or metal – Metal pay or Metal Rates these are all various examples of this present claim’s verification step and the notification to the user)


Regarding Claim 19.
AppliCad teaches:
	The system of claim 16, wherein the report generator automatically generates a report by opening a template and populating the template based on a plurality of 'key text string' variables embedded in the template. (AppliCad, page 113: “The standard template is used unless you have modified or created your own templates. Refer to that section later in this manual for details about how you create and edit report or drawing templates.” and see the figure which shows a list of “Available Printing Templates” and further clarifies “At this point the software will retrieve the drawing of the roof and insert the relevant information in accordance with the information set up in Job Info e.g. site address etc. and any other information that you may have specified to appear on the report or drawing by way of key text strings. This process will be visible on the screen.”)
15
Regarding Claim 20.
AppliCad teaches:
	The system of claim 16, wherein the server-side operations module service is configured to automatically move a generated report to the active watch folder, and wherein the job management service is configured to register the arrival of the generated report in the active watch folder, and generate a notification to the user terminal to retrieve the generated report.(AppliCad, as cited above teaches that generated reports are created wherein AppliCad, page 257 “The complete set of job pricing information is then saved into the model database and writes the name of the quote to a file saved in the \User folder called QuoteRegister.csv so that the job may be recalled by quote number from the File menu.” , e.g. page 105 for the “Reporting/Costing Command”, and see the figures above – taken in view with Apple it would have been obvious as part of the “fully unattended workflows” (Apple, ¶ 1) with the “watched folders” function to move the generated reports back to the input folder/directory and then “Notify you when new files and folders arrive in a folder” (Apple, bullet point 1))


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AppliCad, “Help” page for the “File”/”File Menu”, accessed 8/19/2021 – see the “File > Import” bullet points and the remaining sections which teach that “RXF” is an AppliCad file format 
AppliCad Software, YouTube Channel, Listing of Videos, accessed on 8/19/2021 – this contains a large listing of videos on the system including numerous videos from before the effective filing date of the presently claimed invention – this includes 
AppliCad, YouTube Video “Modelling a Roof by Tracing a PDF”, May 30th, 2016  provides a visual guide of inputting a PDF file for “a brand new job file” (1:01 timestamp) wherein these files are stored in the “user folder” (1:20), 
AppliCad, YouTube Video, “AppliCad Roof Wizard – Easy 3D Roof Modelling”, June 28th 2012 – see the 8:26 timestamp which shows a drawing substantially similar to figure 5 in the instant application, this video also shows the output report and describes “how we produce a complex roof” (0:03)
AppliCad, YouTube Video, “AppliCad Roof Wizard – Using Word Templates for Output”, Oct. 16th, 2013 – this describes the process of using word templates for report generation and shows a variety of examples , e.g. see the 2:28 to 2:32 time, see the 3:25 to 3:52 time, see the other portions
Pershing et al., US 8,670,961 – see the references cited on pages 3-4 which includes a variety of references from “AppliCad” including “"AppliCad Software and EagleView R. Technologies Partner for Metal Roofing Contractors.”
Morello et al., US 2009/0128558 – see figure 2, # 208 and the description of the figure
Rinks et al., US 7,353,144 – see the abstract – this is a method for “constructing a wood frame building” including the “roof”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128